DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           BREON T. DAVIS,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-3803

                          [February 13, 2020]

   Appeal of order denying rule 3.853 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Dennis D. Bailey and
John Joseph Murphy, III, Judges; L.T. Case No. 11-8711CF10A.

   Breon T. Davis, Bushnell, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and FORST, JJ., concur.

                          *            *        *

   Not final until disposition of timely filed motion for rehearing.